Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-2, 6, 8-10,12-15 ) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markus (DE102012010939A).
Regarding Claim 1: 
Markus teaches:
A  suction   oil  filter  for  a  transmission   or  an  internal combustion engine, comprising:
an  oil  filter  housing  (2) (oil filter housing; Pg. 1, 0001) made  of  plastic (made of plastic; Pg. 1, 0001), having  at  least  one suction channel (10) (…one suction channel; Pg. 1, 0001) connectable  to a suction side of a suction pump (connected to a suction pump; Pg. 1, 0001) and at least one  return channel  (12) (one return channel; Pg. 1, 0001) opening  into  the  suction  channel  (10) (…one suction channel; Pg. 1, 0001) for  a  return pressurized oil flow returned by the suction pump (suction pump; Pg. 1, 0001),
wherein the return channel (12) (one return channel; Pg. 1, 0001) comprises  at least one nozzle (13) (…one nozzle device; Pg. 1, 0001) in the region of  its  opening into  the  suction  channel  (10) (...one suction channel; Pg. 1, 0001),  and  at  least  one  pressurized  oil supply  pipe  (14) (…return channel for a pressure oil…; Pg. 3, 0009) connected  to  the  return  channel  (12) (one return channel; Pg. 1, 0001) and  connectable  to  a pressure side of the suction pump (connected to a suction pump; Pg. 1, 0001),
wherein the  pressurized  oil  supply  pipe  (14) (…return channel for a pressure oil…; Pg. 3, 0009) is  positively connected to the oil filter housing (2) (oil filter housing; Pg. 1, 0001) by way of at least one contour connection (A pressure connection 6 …integrally formed on the filter housing  upper shell 3; Pg. 5, 0027).

Regarding Claim 2:
Markus teaches the limitations of claim 1 above.
The suction oil filter according  to claim 1, wherein the pressurized oil supply pipe (12) (one return channel; Pg. 1, 0001) is made of plastic (made of plastic; Pg. 1, 0001).

Regarding Claim 6:
Markus teaches the limitations of claim 1 above.
The suction oil filter according to claim 1, wherein the pressurized oil supply pipe (14) (…return channel for a pressure oil…; Pg. 3, 0009) is additionally connected to the oil filter housing (2) (oil filter housing; Pg. 1, 0001) by at least one snap connection (…a plug-in end of the pressure oil supply pipe; Fig.3, Pg. 7, 0034)

Regarding Claim 8:
Markus teaches the limitations of claim 1 above.
The  suction oil filter according to claim 1,  wherein the pressurized oil supply pipe  (14) (…return channel for a pressure oil…; Pg. 3, 0009) is inserted together with the nozzle (13) (nozzle device; Pg. 1, 0001) into the return passage (12) (one return channel; Pg. 1, 0001).

Regarding Claim 9:
Markus teaches the limitations of claim 1 above.
The  suction oil filter according to the claim 1, wherein the nozzle (13) (nozzle device; Pg. 1, 0001) is latched with the pressurized oil supply pipe (14) (…return channel for a pressure oil…; Pg. 3, 0009).

Regarding Claim 10:
Markus teaches the limitations of claim 1 above.
The  suction  oil  filter  according  to claim 1, wherein the pipe interior of the pressurized oil feed pipe (14) (…return channel for a pressure oil…; Pg. 3, 0009) forming a flow channel (24) has an oval cross-section (cross-section of the pressure connection 6 …expanded like a sleeve; Pg. 7, 0034) at least in its end region facing the nozzle (13) (nozzle device; Pg. 1, 0001).

Regarding Claim 12:
Markus teaches the limitations of claim 6 above.
The suction oil  filter according to claim 6, wherein the snap connection (…a plug-in end of the pressure oil supply pipe; Fig.3, Pg. 7, 0034) is provided between magnetic receptacle (20) (…a magnetic particle traps 26; Col. 3, ln. 19) and the oil filter housing (2) (oil filter housing; Pg. 1, 0001).

Regarding Claim 13:
Markus teaches the limitations of claim 1 above.
The  suction  oil  filter  according  to claim 1, further  comprising  at least  one  filter medium  (8) (a filter medium; Pg. 5, 0024), with which oil introduced into the oil filter housing (2) (oil filter housing; Pg. 1, 0001)  is being filtered, is provided in the oil filter housing (2) (oil filter housing; Pg. 1, 0001)

Regarding Claim 14:
Markus teaches the limitations of claim 13 above.
The suction oil filter according to claim 13, wherein the oil filter housing (2) (oil filter housing; Pg. 1, 0001) comprises an oil return opening (16) (…return channel for a pressure oil…; Pg. 1, 0001) connectable to the pressure side of  the suction pump (connected to a suction pump; Pg. 1, 0001) for returning  at least part of  the oil suctioned by the suction pump (connected to a suction pump; Pg. 1, 0001), wherein  the oil return opening  (16) (…return channel for a pressure oil…; Pg. 1, 0001) and the suction channel (10) (…one suction channel; Pg. 1, 0001) are disposed on different sides of the filter medium (8) ( …filter housing upper shell 3 and a filter housing lower shell 4, …enclose a volume within which a filter medium …is arranged; Pg. 5, 0024).

Regarding Claim 15 (same as Claim 12 with different dependency):
Markus teaches the limitations of claim  above.
The  suction  oil  filter  according  to  claim  11,  wherein  a  snap  connection (…a plug-in end of the pressure oil supply pipe; Fig.3, Pg. 7, 0034) is provided between the magnetic receptacle (20) (…a magnetic particle  traps 26; Col. 3, ln. 19)  and the oil filter housing (2) (oil filter housing; Pg. 1, 0001) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (3-5) are rejected under 35 U.S.C. 103 as being unpatentable over Markus (DE102012010939A), and further in view of Kolozs (US 008317025 B1)
Regarding Claim 3:
Markus teaches the limitations of claim 1 as above.
Markus does not teach:
 … the  at  least  one  contour  connection comprises  one  or  more  sliding guides (27, 28, 29).
However, Kolozs teaches: 
…the  at  least  one  contour  connection comprises  one  or  more  sliding guides (27, 28, 29) (the sliding guide rail 12; Col.6, ln. 11-12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markus by incorporating the sliding guides as taught by Kolozs in order to connect the pressurized oil supply pipe and the oil filter housing by pushing them together. 

Regarding Claim 4:
Markus as modified by Kolozs teaches the limitations of claim 3 above.
Markus does not teach:
… the one or the several more sliding guides (the sliding guide rail 12; Col.6, ln. 11-12) comprise  one or more dovetail guides (27, 28) and/or one or more rail guides (29).
However, Kolozs teaches: 
… the one or the several more sliding guides (the sliding guide rail 12; Col.6, ln. 11-12) comprise one or more dovetail guides (27, 28) ( …the dovetail guide rail 12; Figs. 3 and 4, Col.5, ln. 51) and/or one or more rail guides (29)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markus by incorporating the dovetail guide rail as taught by Kolozs in order to connect the pressurized oil supply pipe and the oil filter housing by pushing them together. 

Regarding Claim 5:
Markus as modified by Kolozs teaches the limitations of claim 3 above:
The suction oil filter according to claim 3, wherein the one or each of the sliding guides (27, 28, 29) (the sliding guide rail 12; Col.6, ln. 11-12) extends in or approximately in a return  channel direction (30) in which the return channel (12) (one return channel; Pg. 1, 0001) extends. It would have been obvious at the effective time of filing  to orient the rails in a manner that makes assembly easier.

Claim (7) is rejected under 35 U.S.C. 103 as being unpatentable over Markus (DE 102012010939 A), and further in view of Rosenbaum (US 20060096808 A1)
Regarding Claim 7:
Markus teaches the limitations of claim 1 above.
The suction oil filter according to claim 1, wherein the pressurized oil supply pipe 
(14) is additionally connected to the oil filter housing (2) .
Markus does not teach:
…the  pressurized oil supply pipe (14) …by at least one self-tapping screw.
However, teaches:
…the  pressurized oil supply  pipe (14) …by at least one self-tapping screw (self-tapping screw 180; Fig1, Pg.2, 0037)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markus by incorporating the self-tapping screw as taught by Rosenbaum in order to connect the pressurized oil supply pipe (14) to the oil filter housing (2). 

Claim (11) is rejected under 35 U.S.C. 103 as being unpatentable over Markus (DE 102012010939 A), and further in view of Nguyen (US 006464863 B1)
Regarding Claim 11:
Markus teaches the limitations of claim 1 above.
Markus does not teach:
…the pressurized oil supply pipe (14) has a magnet receptacle (20) retaining at least one magnet (21).
However, Nguyen teaches:
…the pressurized oil supply pipe (14) has a magnet receptacle (20) (…a magnetic particle  traps 26; Col. 3, ln. 19) retaining at least one magnet (21) (magnetic plastics material; Col. 3, ln. 54).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markus by incorporating the magnetic particle  traps and magnetic plastics material as taught by Nguyen in order to capture magnetic or magnetizable particles present in the oil formed by abrasion, in the transmission or in the internal combustion engine.  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.K.K./Examiner, Art Unit 3655                                                                                                                                                                                                        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655